DETAILED ACTION
	Claims 1-20 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-13, 15-16 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,713,155. 

Claim 1 of the present application corresponds to claims 1 and 2 of the ‘155 patent, where “A system…” corresponds to claim 1, lines 1 of the ‘155 patent; “a memory device…” corresponds to claim 1, line 2 of the ‘155 patent; “a processing device, coupled to…” corresponds to claim 1, lines 3-4 of the ‘155 patent; “sampling a first subset of data units…” corresponds to claim 1, lines 5-7 and claim 2 of the ‘155 patent; “identifying a first candidate data unit…” corresponds to claim 1, lines 13-16 of the ‘155 patent; and “performing a wear leveling operation…” corresponds to claim 1, lines 17-18 of the ‘155 patent.

Claim 2 of the present application corresponds to claims 3 of the ‘155 patent, where “wherein the one or more characteristics that increase…” corresponds to claim 3 of the ‘155 patent.

Claim 3 of the present application corresponds to claims 4 of the ‘155 patent, where “wherein the one or more characteristics that increase…” corresponds to claim 4 of the ‘155 patent.
Claim 4 of the present application corresponds to claims 5 of the ‘155 patent, where “selecting one or more remaining data units…” corresponds to claim 5 of the ‘155 patent.

Claim 6 of the present application corresponds to claims 7 of the ‘155 patent, where “wherein the first candidate data unit…” corresponds to claim 7, lines 1-5 of the ‘155 patent; and where “wherein the first candidate data unit…” corresponds to claim 7, lines 6-8 of the ‘155 patent.

Claim 7 of the present application corresponds to claims 8 of the ‘155 patent, where “recording the first candidate data unit…” corresponds to claim 8, lines 2-3 of the ‘155 patent; “sorting the plurality of entries…” corresponds to claim 8, lines 4-5 of the ‘155 patent; and where “performing the wear leveling operation…” corresponds to claim 8, lines 6-7 of the ‘155 patent.

Claim 8 of the present application corresponds to claims 9 of the ‘155 patent, where “determining the wear leveling operation…” corresponds to claim 9, lines 1-4 of the ‘155 patent.

Claim 9 of the present application corresponds to claims 6 of the ‘155 patent, where “sorting the first subset of data units…” corresponds to claim 6, lines 4-8 of the ‘155 patent.

Claim 10 of the present application corresponds to claims 10 of the ‘155 patent, where “wherein the wear metric comprises…” corresponds to claim 10 of the ‘155 patent.

Claim 11 of the present application corresponds to claims 11 of the ‘155 patent, where “wherein the first subset of data units are sorted…” corresponds to 11 of the ‘155 patent.

Claim 12 of the present application corresponds to claims 12 of the ‘155 patent, where “wherein the wear metric comprises…” corresponds to claim 12 of the ‘155 patent.

Claim 13 of the present application corresponds to claims 13 and 14 of the ‘155 patent, where “A method…” corresponds to claim 13, lines 1 of the ‘155 patent; “sampling, by a processing device, a first subset of data units …” corresponds to claim 13, lines 2-3 of the ‘155 

Claim 15 of the present application corresponds to claims 13 of the ‘155 patent, where “sorting the first subset of data units…” corresponds to claim 13, lines 5-9 of the ‘155 patent.

Claim 16 of the present application corresponds to claims 15 of the ‘155 patent, where “selecting one or more remaining data units…” corresponds to claim 15 of the ‘155 patent.

Claim 18 of the present application corresponds to claim 17 of the ‘155 patent, where “A non-transitory computer-medium…” corresponds to claim 17, lines 1-4 of the ‘155 patent; “sampling, by a processing device, a first subset of data units …” corresponds to claim 17, lines 5-10 of the ‘155 patent; “sorting the first subset of data…” corresponds to claim 17, lines 11-13 of the ‘155 patent; “in response to sorting the first subset of data, identifying…” corresponds to claim 17, lines 14-16 of the ‘155 patent; and “performing a wear leveling operation…” corresponds to claim 17, lines 17of the ‘155 patent.

Allowable Subject Matter
Claims 5, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if Double Patenting rejection is overcome.



The following is a statement of reasons for the indication of allowable subject matter” Applicant’s arguments filed 10/18/2021 are persuasive.
No prior art or combination of prior art teaches or suggest sampling a first subset of data units from a set of data units of the memory device using a biased sampling process that increases a probability of sampling particular data units from the set of data units based on one or more characteristics associated with the particular data units; identifying a first candidate data unit from the first subset of data units; and performing a wear leveling operation in view of the first candidate data unit as recited in claim 1; sampling, by a processing device, a first subset of data units from a set of data units of a memory device using a biased sampling process that increases a probability of sampling particular data units from the set of data units based on one or more characteristics associated with the particular data units; identifying a first candidate data unit from the first subset of data units; and performing a wear leveling operation in view of the first candidate data unit as recited in claim 13; and sampling, by a processing device, a first subset of data units from a set of data units of a memory device using a biased sampling process that increases a probability of sampling particular data units from the set of data units based on one or more characteristics associated with the particular data units; sorting the first subset of data units into a first order; responsive to sorting the first subset of data units, identifying a first candidate data unit from the first order of the first subset of data units; and performing a wear leveling operation in view of the first candidate data unit as recited in claim 18.

Response to Arguments
Applicant’s arguments, see page 9, filed 10/18/2021, with respect to the objection to the Specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, see pages 9-10, filed 10/18/2021, with respect to the rejection of claims 1-3, 8, 13 and 14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

Applicant’s arguments, see pages 11-12, filed 10/18/2021, with respect to the rejection of claims 4, 6-7, 9-10, 15-16 and 18-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.